Title: To Thomas Jefferson from Albert Gallatin, 14 June 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Sir, 
            Treasury Department June 14th: 1804
          
          The repeated applications made from a number of sea-ports in relation to the hospital money, induce me to submit to you the propriety of extending the provisions heretofore adopted for the temporary relief of seamen to the following ports: vzt.
          
            
              Portland—
              Maine
            
            
              Portsmouth—
              New-Hampshire
            
            
              Salem—
              Massachusetts
            
            
              Middletown—
              Connecticut
            
            
              New-Haven—
              ditto
            
            
              Wilmington—
              Delaware
            
            
              Camden—
              North-Carolina
            
            
              Washington—
              ditto.
            
          
          
           As a proper restriction, it might be enjoined on the Collectors of the five first mentioned Ports not to expend more than what is collected in their respective ports from registered vessels, and the Collectors of the three last would be directed not to exceed the whole amount of their collections. I am rather inclined to believe that, on account of the hospital money which will be collected this year from the seamen on board of public ships, the whole amount expended will not, notwithstanding the expensive establishment at New-Orleans, exceed that of the collections. But there is, at all events, an unexpended balance from preceding years which will cover any possible deficiency.
          The ports to which the expence has heretofore been confined, are
          
            
              Boston
              
              
            
            
              Newport
              
              
            
            
              New-London
              
              
            
            
              New-York
              
              
            
            
              Philadelphia
              
              
            
            
              Baltimore
              
              
            
            
              Alexandria
              
              
            
            
              Norfolk
              
              
            
            
              Edenton
              }
              No. Carolina
            
            
              Newbern
            
            
              Wilmington
            
            
              Charleston
              
              
            
            
              Savannah.
              
              
            
          
          The expence in Norfolk and Charleston considerably exceeds the amount respectively collected in Virginia and South Carolina. New-York, Baltimore, Alexandria, and Savannah, expend rather more than is collected in the states and district where they are situated. In the other ports much less is expended than the amount collected.
          I have the honor to be, with the highest respect, Sir, Your obedt. Servant
          
            Albert Gallatin 
          
        